PER CURIAM.
In this case, a summary final judgment of foreclosure was entered on July 9, 1998. Before any foreclosure sale was held, appellant moved for leave to file a counterclaim. The trial court denied this motion on August 21, 1998. On September 10, 1998, the trial court entered an agreed order vacating the July 9, 1998 final judgment of foreclosure and dismissing the case. The entire body of the order provided:
That the Judgment entered on JULY 9, 1998 is hereby vacated, the instant action is hereby dismissed and the Clerk of the Court is directed to release the Original Note, Mortgage and Assignments), if any to Plaintiffs Counsel forthwith.
On September 17, 1998, appellant filed a notice of appeal directed at the August 21, 1998 order denying her motion for leave to file a counterclaim.
We dismiss this case for lack of jurisdiction. Appellant is attempting to appeal a non-appealable, non-final order in a case that has been dismissed. Because of the dismissal, there is no final order. This court does not have jurisdiction under Rule 9.030(b)(1), Florida Rules of Appellate Procedure.
GUNTHER, FARMER and GROSS, JJ., concur.